SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of theSecurities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [x]Filed by a Party other than the Registrant [_]Check the appropriate box:[x] Preliminary Proxy Statement [_] Soliciting Material Under Rule[_] Confidential, For Use of the 14a-12 Commission Only (as permitted by Rule 14a-6(e)(2)) [_]Definitive Proxy Statement [_] Definitive Additional Materials COMPUTER SCIENCES CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box):[x] No fee required.[_] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing feeis calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid:[_] Fee paid previously with preliminary materials: [_] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid:2) Form, Schedule or Registration Statement No.: 3) Filing Party:4) Date Filed: Computer Sciences Corporation Notice of 2010 Annual Meeting of Stockholders The 2010 Annual Meeting of Stockholders will be held on Monday, August 9, 2010, at 10:00 a.m. Eastern Time, at the headquarters of the Company, 3170 Fairview Park Drive, Falls Church, Virginia 22042. The purpose of the meeting is to vote on: the election as directors of the nine nominees named in the attached Proxy Statement; the amendment of our Restated Articles of Incorporation to eliminate cumulative voting for the election of directors (implementation of this proposal is conditioned upon the approval by the stockholders of the proposal implementing majority voting in the election of directors listed below); the amendment of our Restated Articles of Incorporation to implement a majority voting standard for uncontested elections of directors (implementation of this proposal is conditioned upon the approval of the proposal eliminating cumulative voting listed above); the approval of the 2010 Non-Employee Director Incentive Plan; the ratification of the appointment of independent auditors; and such other business as may properly come before the meeting. Only stockholders of record at the close of business on June 14, 2010, will be entitled to vote at the meeting and any postponements or adjournments thereof. Your vote is important. Whether or not you plan to attend the meeting, we encourage you to read this Proxy Statement and vote as soon as possible. Information on how to vote is contained in this Proxy Statement. In addition, voting instructions are provided in the Notice of Internet Availability of Proxy Materials, or, if you requested printed materials, the instructions are printed on your proxy card and included in the accompanying Proxy Statement. You can revoke a proxy at any time prior to its exercise at the Annual Meeting by following the instructions in the Proxy Statement. By Order of the Board of Directors, William L. Deckelman, Jr.Vice President, General Counsel and Secretary Falls Church, VirginiaJune 25, 2010 TABLE OF CONTENTS ABOUT THE ANNUAL MEETING 1 HOW DO I VOTE? 6 CORPORATE GOVERNANCE 7 Board of Directors 7 Corporate Governance Guidelines, Codes of Ethics and Equity Grant Policy 7 Director Attendance at Meetings 7 Chairman of the Board of Directors and Lead Director 7 Executive Sessions of Non-Management Directors 8 Communicating with the Board or the Lead Director 8 Director Independence 8 Mandatory Retirement of Directors 9 Resignation of Employee Directors 9 Board Committees 9 Board Diversity 10 Stockholder Recommendations 11 Director Nomination Process 11 Oversight of Related Party Transactions 11 Oversight of Risk Management 12 Director Compensation 13 PROPOSAL 1. ELECTION OF DIRECTORS 15 Certain Litigation 17 STOCK OWNERSHIP 18 Equity Ownership Guidelines 19 AUDIT COMMITTEE REPORT 20 EXECUTIVE COMPENSATION 20 Compensation Committee Report 20 Compensation Discussion and Analysis 20 Executive Summary 20 Compensation Consultants 22 Process 23 Elements of Compensation 25 Equity Ownership Guidelines 31 Tax Deductibility of Compensation 31 Perquisites 31 Compensation Recoupment Policy 32 Summary Compensation Table 32 Grants of Plan‑Based Awards 35 Outstanding Equity Awards at Fiscal Year-End 37 Option Exercises and Stock Vested 39 Pension Benefits 40 Fiscal Year 2010 Nonqualified Deferred Compensation 42 Potential Payments Upon Change in Control and Termination of Employment 42 i INFORMATION ABOUT PROPOSALS 2 AND 3 CONCERNING PROPOSED AMENDMENTS TO CSC’S RESTATED ARTICLES OF INCORPORATION 48 Note Regarding Pending Federal Legislation 49 PROPOSAL 2. APPROVAL OF AMENDMENTS TO RESTATED ARTICLES OF INCORPORATION TO ELIMINATE CUMULATIVE VOTING 49 Vote Required and Recommendation of the Board of Directors 50 PROPOSAL 3. APPROVAL OF AMENDMENTS TO RESTATED ARTICLES OF INCORPORATION TO IMPLEMENT MAJORITY VOTING FOR UNCONTESTED ELECTIONS OF DIRECTORS 50 Vote Required and Recommendation of the Board of Directors 52 PROPOSAL 4. APPROVAL OF 2010 NON-EMPLOYEE DIRECTOR INCENTIVE PLAN 52 PROPOSAL 5. RATIFICATION OF INDEPENDENT AUDITORS 56 ADDITIONAL INFORMATION 57 Section 16(a) Beneficial Ownership Reporting Compliance 57 Business for 2011 Annual Meeting 57 Householding; Availability of 2010 Annual Report and Proxy Statement 58 APPENDIX A. INDEPENDENCE STANDARDS A-1 APPENDIX B. SELECTIONS FROM THE RESTATED ARTICLES OF INCORPORATION INDICATING PROPOSED CHANGES DISCUSSED IN PROPOSALS 2 AND 3 B-1 APPENDIX C. SELECTIONS FROM THE BYLAWS INDICATING PROPOSED CHANGES DISCUSSED IN PROPOSALS 2 AND 3 C-1 APPENDIX D. AMENDED CORPORATE GOVERNANCE GUIDELINES INDICATING PROPOSED CHANGES AS DISCUSSED IN PROPOSALS2 AND 3 D-1 APPENDIX E. NON-EMPLOYEE DIRECTOR INCENTIVE PLAN E-1 ii Computer Sciences Corporation3170 Fairview Park DriveFalls Church, Virginia 22042(703) 876-1000 June 25, 2010 PROXY STATEMENT We are providing these proxy materials in connection with the 2010 Annual Meeting of Stockholders (the “Annual Meeting”) of Computer Sciences Corporation (“CSC” or the “Company” and sometimes referred to with the pronouns “we”, “us” and “our”). The Notice of Internet Availability of Proxy Materials, this proxy statement, any accompanying proxy card or voting instruction card and our 2010 Annual Report to Stockholders, which includes our 2010 Annual Report on Form 10-K, were first made available to stockholders on or about June 25, 2010. This proxy statement contains important information for you to consider when deciding how to vote on the matters brought before the Annual Meeting. Please read it carefully. We are delivering proxy materials for the Annual Meeting under the United States Securities and Exchange Commission’s “Notice and Access” rules. These rules permit us to furnish proxy materials, including this proxy statement and our 2010 Annual Report, to our stockholders by providing access to such documents on the Internet instead of mailing printed copies. Most stockholders received a Notice of Internet Availability of Proxy Materials (the “Notice”), which provides instructions on how you may access and review all of the proxy materials on the Internet. The Notice also instructs you as to how you may submit your proxy on the Internet. More information about Notice and Access is set forth below. ABOUT THE ANNUAL MEETING Who is soliciting my vote? The Board of Directors of CSC (sometimes referred to herein as the “Board”) is soliciting your vote at the 2010 Annual Meeting. When will the meeting take place? The Annual Meeting will be held on Monday, August 9, 2010 at 10:00 a.m., Eastern Time, at the headquarters of the Company, 3170 Fairview Park Drive, Falls Church, Virginia 22042. What is the purpose of the Annual Meeting? You will be voting on: election of each of the nine nominees as directors of CSC; amendment of the Restated Articles of Incorporation of the Company (the “Restated Articles”) to eliminate cumulative voting in the election of directors; amendment of the Restated Articles to implement a majority voting standard for uncontested elections of directors; approval of the 2010 Non-Employee Director Incentive Plan; ratification of the selection of Deloitte & Touche LLP as our auditors for Fiscal 2011; and any other business that may properly come before the meeting. The implementation of the proposals to amend the Restated Articles to eliminate cumulative voting in the election of directors and to implement a majority voting standard for uncontested elections of directors is conditioned upon stockholder approval of both proposals. Please see “Note Regarding Pending Federal Legislation”on page 49for a discussion of the impact of the adoption of such legislation on the conditions relating to the approval of such proposals. What are the Board of Directors’ recommendations? The Board recommends a vote: for the election of each of the nine nominees for director; for the amendment of the Restated Articles to eliminate cumulative voting in the election of directors; for the amendment of the Restated Articles to implement a majority voting standard for uncontested elections of directors; for the approval of the 2010 Non-Employee Director Incentive Plan; for the ratification of the selection of Deloitte & Touche LLP as our auditors for Fiscal 2011; and for or against other matters that come before the Annual Meeting, as the proxy holders deem advisable. Who is entitled to vote at the Annual Meeting? The Board of Directors set June 14, 2010, as the record date for the Annual Meeting (the “record date”). All stockholders who owned CSC common stock at the close of business on June 14, 2010, may attend and vote at the Annual Meeting and any postponements or adjournments thereof. Why did I receive a notice in the mail regarding the Internet availability of proxy materials this year instead of a paper copy of proxy materials? Under the “Notice and Access” rules of the United States Securities and Exchange Commission (the “SEC”) we are permitted to furnish proxy materials, including this proxy statement and our 2010 Annual Report, to our stockholders by providing access to such documents on the Internet instead of mailing printed copies. Most stockholders will not receive printed copies of the proxy materials unless they request them. Instead, the Notice, which was mailed to most of our stockholders, will instruct you as to how you may access and review all of the proxy materials on the Internet. The Notice also instructs you as to how you may submit your proxy on the Internet.
